DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the supporting wall" in second to the last line of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 05-184836 (hereinafter referred to as JP ‘836).
	In regard to claims 1 and 5, JP ‘836 discloses a dust collecting device, as shown in figure 2. The dust collecting device includes a cylindrical filter (5). The venturi (20) forms a backwash auxiliary member that is disposed at an end of the filter (5) and of which at least a part is disposed in a cylinder of the filter, as best shown in figure 5. The dust removal mechanism (6) forms an air current generation unit that generates a backwash air current that passes through the backwash auxiliary member (20) and flows into the cylinder of the filter (5). As shown in figures 5 and 7, the backwash auxiliary member (20) can include a rectification unit (26) that extends spirally in an axial direction of a center axis of the filter. The rectification unit (26) is capable of rectifying air current form the air current generation unit (6) in the cylinder and turning the rectified air current into a swirling current that swirls around a center axis of the filter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘836.
	JP ‘836 is discussed above in section 6. As shown in figures 2 and 5, the air current generation unit (6) includes a nozzle (18) that ejects compressed air to be backwash air current toward the backwash auxiliary member (20). JP ‘836 does not specifically disclose any structure for holding the backwash auxiliary member in place. There is no evidence the exact structure is critical as long as the backwash auxiliary member is properly positioned. One of ordinary skill in the art would reasonably expect a structure could extend from the top wall of the housing to hold the backwash auxiliary member (20) in place. Such a structure would form a holding member that extends in an ejection direction of the compressed air form a supporting wall that supports the nozzle into the cylinder of the filter. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘836 to including a holding member to hold the backwash auxiliary member in place, which extends in an ejection direction of the compressed air from the top wall of the housing as such a structure would effectively be able to suspend the backwash auxiliary member in the opening of the filter as shown in figure 5. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘836 in view of US Patent Application Publication No. 2015/0182897 to Ji et al. (hereinafter referred to as Ji).
	JP ‘836 is discussed above in section 6. JP ‘836 does not disclose the backwash auxiliary member (20) having a center unit that extends along the center axis of the filter. As shown in figure 4, JP ‘836 does disclose a rectification unit (24) formed in a blade shape that extends spirally in the axial direction of the center axis along a guide shaft (23) while extending outward from the guide shaft. JP ‘836 does not specifically disclose using such a rectification unit in the venturi (20), or backwash auxiliary member. Additionally, JP ‘836 does not disclose using a plurality of the rectification units provided at intervals from each other in a circumferential direction of the center unit. There is no evidence the exact structure of the rectification unit(s) is critical as long as a spiral flow can be formed. Ji discloses a similar guiding cone (25) that imparts a spiral flow during a backwash cleaning of a filter, as discussed in paragraphs [0044] – [0045]. The cone body (251) forms a center unit that extends along the center axis of the filter. The spiral blades (252) each can be considered to form a rectification unit that extends spirally in the axial direction of the center axis along the center unit (251) while extending outward from the center unit. The spiral blades further can be considered to form a plurality of rectification units which are provided at intervals from each other in a circumferential direction of the center unit (251). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rectification unit in JP ‘836 for a rectification unit of the type of Ji having a center unit and a plurality of circumferentially . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-163944 (hereinafter referred to as JP ‘944) in view of JP ‘836.
	JP ‘944 discloses a sheet manufacturing apparatus, as shown in figure 1 and discussed in the abstract. The sheet manufacturing apparatus includes a sheet formation unit that forms a sheet from a raw material including a fiber. The apparatus includes a dust collecting device (36) that recovers a removal target material, out of the raw material, which without being used in manufacturing of the sheet, is recovered. JP ‘944 does not disclose any specifics of the structure of the dust collecting device. As discussed above in section 6, JP ‘836 discloses a dust collecting device having all of the claimed features. As disclosed in paragraph [0005], JP ‘836 provides a dust collector that reliably removes dust from the filter to maintain the operating state of the filter and improve dust collecting performance. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify JP ‘944 to include a dust collector of the type of JP ‘836 as this is a known dust collector that provides a reliable cleaning operation to maintain the operating state of the dust collector. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773